ORDER
PER CURIAM:
AND NOW, this 10th day of September, 1992, Denise D. Ashley having been suspended from the practice of law in the State of New Jersey for a period of two years, effective January 8, 1991, by Order of the Supreme Court of New Jersey dated January 8, 1991; the said Denise D. Ashley having been directed on February 28, 1992, to inform this Court of any claims she has that imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Denise D. Ashley is hereby suspended from the practice of law in this Commonwealth for a period of two years, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.